Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-18 and 21 of J. Rathore et al., US 16/641,025 (Feb. 28, 2017) are pending and have been examined on the merits.  Claims 1-4, 6, 8-12, 14-18 and 21 are rejected.  Claims 5, 7, and 13 are objectionable.  

Claims Objections

Claims 5, 7, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


35 U.S.C. 102(a)(1)/(2) over G. Legrow et al., US 5,679,335 (1997) (“Legrow”)

Claims 1-4, 6, 8-12, 14-18 and 21 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by G. Legrow et al., US 5,679,335 (1997) (“Legrow”). Legrow discloses cyclic siloxanes of the formula (II) taught to be more substantive to the skin surface, and form a film on the skin which functions as a barrier to prevent the permeation of moisture upward from the skin and through the film.  Legrow at col. 1, lines 40-45; Id. at col. 3, lines 55-67.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Further, Legrow discloses example organosiloxane polymers of his formula (II) that fall within the claimed genera.  See CAS Abstract G. Legrow et al., US 5,679,335 (1997).  




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

RN = 50336-72-6 (molecular weight = 1026 Dalton); disclosed at col. 6, lines 59-62; id. at col. 7, lines 15-16 (i.e., compound (C)).  

RN = 50336-72-6 or compound (C) clearly falls within the genera of claims 1, 8, 10, 14-16 and 18.  With respect to the claim 1 limitation of “the cyclic siloxane compound is a solid at 25°C”, Legrow does not specifically state whether the above compound is a solid at 25°C.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.   MPEP § 2112(III).  In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior and the burden is shifted to Applicant.  MPEP § 2112(IV)/(V).  The rational here is that RN = 50336-72-6 is the same 

Regarding claims 2 and 3, in Legrow compound RN = 50336-72-6, m and n can be assigned as follows: m = 3 and n=1.  Therefore, Legrow compound RN = 50336-72-6 meets each and every limitation of claims 2 and 3.  

Regarding claim 4 and 6, in Legrow compound RN = 50336-72-6, L1 and L2 can be assigned a “single bond”.  Therefore, Legrow compound RN = 50336-72-6 meets each and every limitation of claims 4 and 6.  

Regarding claims 9, 10, 12, in Legrow compound RN = 50336-72-6 corresponding variable n can be assigned 0.  As such, Legrow compound RN = 50336-72-6 anticipates claims 9, 10 and 12.  

Regarding claims 17 and 21, in Example 1 Legrow teaches that a skin test site selected was an area of about eighty square centimeters and about eight to ten milligrams of each solution (including a solution of compound (C)) tested was applied to the skin test site area in the form of a thin film using a small paintbrush.  Legrow at col. 7, lines 39-43.  Legrow discloses that the test site was the volar forearm and the test solutions were applied to the skin test site on the forearm in the form of a mixture of the test materials dissolved in a hydrocarbon solvent.  Legrow at col. 7, lines 50-55.  Regarding claims 17 and 21, the specification does not specifically define “article” or “substrate”, but does give example of articles.  Specification at page 9, lines 29-38.  The terms “article” and “substrate” are broadly and reasonably interpreted based on the plain meaning to include skin.  MPEP § 2111.  Respecting claim 21, the skin disclosed in Legrow Example 1 meets the limitation of “the substrate is fibrous”.  See e.g., I. Brown, 113 J. Anat., 159-168 (1972).  As such, Legrow Example 1 meets each and every limitation of claims 17 and 21.  

Subject Matter Free of the Art of Record

Claims 5, 7, and 13 are free of the art of record.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622